Citation Nr: 9909985	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  95-17 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to August 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the November 1994 rating decision of 
the Department of Veterans Affairs Regional Office in 
Cleveland, Ohio (RO).  In July 1997, the Board confirmed the 
denial of the issue on appeal and the veteran filed an appeal 
with the United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999).  The Court, in a Memorandum Decision 
dated in October 1998, vacated and remanded the July 1997 
Board decision for readjudication consistent with Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

As a preliminary matter, the Board notes that its vacated 
July 1997 decision considered the RO's April 1990 rating 
decision to be the last unappealed rating decision of record.  
However, the Board now finds that the RO's February 1993 
rating decision was the last unappealed decision of record 
and will adjudicate the veteran's claim accordingly.


FINDINGS OF FACT

1.  By unappealed decision dated February 1993, the RO 
continued the denial of the veteran's claim of entitlement to 
service connection for a psychiatric disability.

2.  The evidence associated with the claims file subsequent 
to the February 1993 denial does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's February 1993 decision denying entitlement to 
service connection for a psychiatric disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

2.  The evidence received since the February 1993 rating 
decision is not new and material, and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disability have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
a psychiatric disability was previously considered and denied 
by the RO.  Initially, an April 1990 rating decision denied 
service connection for manic depression, finding that the 
service medical records showed no complaints, treatment, or 
findings of a mental disorder and that the veteran provided 
no evidence of treatment for a psychosis within one year of 
separation from service.  The Board notes at this time that 
the service medical records did contain documentation that 
the veteran complained of having anxiety and temper tantrums.  
However, there was no treatment or diagnosis of any 
psychiatric disability and the separation examination of 
August 1978 showed the veteran's psychiatric health to be 
within normal limits.  Therefore, the Board finds that the RO 
would have issued a denial of service connection even with 
consideration of the aforementioned evidence.

The RO continued to deny the veteran's claim of entitlement 
to service connection for a psychiatric disability in rating 
decisions dated May 1990, December 1992, and February 1993, 
finding that new and material evidence sufficient to reopen 
the claim had not been submitted.  The veteran was notified 
of the February 1993 decision and provided with his appellate 
rights the following month, but he did not appeal the 
decision.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the RO's determination in order to initiate an appeal of the 
decision.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If no 
NOD is filed within the prescribed period, the determination 
becomes final.  38 U.S.C.A. § 7105(c) (West 1991).  As the 
veteran in this case did not file an NOD to the RO's February 
1993 determination, that determination is final.  Id; 
38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), (West 1991) absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998); Suttmann v. Brown, 5 Vet.App. 
127, 135 (1993).  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet.App. 523, 528-29 (1994).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in conjunction with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1998); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  This standard 
represents a liberalization of the definition of material 
evidence and permits a finding of materiality even where the 
evidence would not establish a well-grounded claim.  See 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999); 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999).

The relevant evidence that was of record at the time of the 
RO's February 1993 denial included the veteran's service 
medical records and VA outpatient and hospital records from 
1978 to 1994.  As previously noted, the service medical 
records disclosed no findings of a psychiatric disability.

VA outpatient records reflect a substantial history of mental 
health treatment beginning in approximately 1989.  The 
veteran routinely presented with paranoid ideation, high 
anxiety, depression, auditory and visual hallucinations, 
suicidal ideations, and alcohol intoxication.  The veteran 
received inpatient treatment numerous times, including 
October 1989, December 1989, November 1990, April 1992, 
August 1992, July 1992, July 1993, and April 1994.  The 
veteran was diagnosed with alcohol dependency, adjustment 
disorder with depressed mood, borderline personality 
disorder, paranoid schizophrenia, and bipolar affective 
disorder with psychotic features.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's February 1993 
denial consists of Social Security records and VA outpatient 
and hospital records from 1994 to 1996, as well as copies of 
previously submitted records.

The Social Security records reflect that the veteran was 
found to be disabled in a judgment rendered in December 1993.  
In its findings, the Social Security Administration accepted 
that the veteran had a severe personality disorder prior to 
June 1977 and that he suffered from a depressive disorder and 
alcohol abuse subsequent to October 1989.  The VA outpatient 
records report a dual diagnosis of alcoholism and psychosis.  
The VA hospital records offer a primary diagnosis of 
schizoaffective disorder, bipolar.

In summary, the Board finds that the evidence presented 
subsequent to the RO's February 1993 denial does not bear 
substantially and materially upon the specific matter under 
consideration, that is, whether the veteran's psychiatric 
disability was incurred in or caused by active service.  The 
VA outpatient and hospital records merely confirm that the 
veteran continues to suffer from a psychiatric disability.  
None of the medical evidence establishes a nexus or 
relationship between the veteran's current disability and any 
incident of active service.  In fact, the medical evidence of 
record does not show treatment for a psychiatric disability 
until approximately 1989.  As to the Social Security 
Administration, its judgment holds that the veteran did not 
have an acquired psychiatric disability until 1989; 
therefore, it mirrors the evidence presented in the medical 
records.  In considering the recently submitted evidence in 
conjunction with the previous evidence, the Board concludes 
that it is largely cumulative and redundant, and that it need 
not be considered in order to fairly decide the merits of the 
claim.  Accordingly, the benefit sought on appeal must be 
denied.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disability, the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

